12/22/2015
                                                                                         FILED IN
                                                                                  1st COURT OF APPEALS
                                           NOTICE OF APPEALS                          HOUSTON, TEXAS
                                     ASSIGNMENT OF COURT OF APPEALS               12/22/2015 3:33:00 PM
                                                                                  CHRISTOPHER A. PRINE
TO: FIRST COURT OF APPEALS                                                                 Clerk

FROM: DEPUTY CLERK: DUANE C. GILMORE
      CHRIS DANIEL, DISTRICT CLERK
      HARRIS COUNTY, TEXAS


CASE NO:   2014-31147B     COURT: 127TH       TENTATIVE DUE DATE: 1/17/2016
                 REGULAR (MTN FOR NEW TRIAL
APPEAL TYPE                                       CASE STATUS: DISPOSED (FINAL)
                 FILED)
                 SENGER CREEK DEVELOPMENT, LLC, JAMES GILBERT, CLAY MOORE, AND TRENTON
APPELLANT:
                 TOREGROSSA
APPELLEE:        RICHARD FUQUA, THE FUQUA FAMILY LIMITED PARTNERSHIP, AND LEVEL 2 SOLUTIONS, INC.


EVENT FILE DATE      12/18/2015         NUMBER OF DAYS: 120
EVENT CODES;      BC, C, OA
FILED BY:     BRIAN B KILPATRICK                TBN:       24074533
DATE ORDER SIGNED        9/19/2015
COURT ASSIGNED TO:       FIRST COURT OF APPEALS
IMAGE NO:     67178399        VOLUME:                PAGE:
MOTION FOR NEW TRIAL FILING DATE:         : October 19, 2015
NOTES:

                                                  CHRIS DANIEL
                                                  Harris County, District Clerk


                                                  By: /s/DUANE C. GILMORE
                                                         DUANE C. GILMORE, Deputy

BC       NOTICE OF APPEAL FILED
BG       NOTICE OF APPEAL FILED – GOVERNMENT
C        JUDGMENT BEING APPEALED
D-       ACCELERATED APPEAL
OA       NO CLERK’S RECORD REQUEST FILED W/NOTICE OF APPEAL
O        CLERK’S RECORD REQUEST FILED (W/NOTICE OF APPEAL)
NA       AMENDED NOTICE OF APPEAL
JUFC7 (NSK#)     JUSTICE INFORMATION MANAGEMENT SYSTEM       DEC 22, 2015(C1)
INT6510                     CIVIL CASE INTAKE                OPT: _____ - INT
                          GENERAL PARTY INQUIRY              PAGE:    1 -    1

CASE NUM: 201431147B_ PJN> __ TRANS NUM: _________ CURRENT COURT: 127 PUB? _
CASE TYPE: REAL ESTATE                       CASE STATUS: DISPOSED (FINAL)
STYLE: SENGER CREEK DEVELOPMENT LLC       VS FUQUA, RICHARD L II
=============================================================================
                        **** INACTIVE PARTIES ****
  PJN PER/CONN COC BAR          PERSON NAME                  PTY   ASSOC. ATTY
  NUM    NUMBER                                             STAT
_     00007-0001 PLT 24040864 TORREGROSSA, TRENTON                ELLZEY, JARRE
_     00006-0001 PLT 24040864 MOORE, CLAY                         ELLZEY, JARRE
_     00005-0001 PLT 24040864 GILBERT, JAMES                      ELLZEY, JARRE
_     00004-0001 DEF 00794270 LEVEL 2 SOLUTIONS INC               MCFARLAND, JO
_     00003-0001 DEF 00794270 FUQUA FAMILY LIMITED PARTNERSH      MCFARLAND, JO
_     00002-0001 DEF 00794270 FUQUA, RICHARD L II                 MCFARLAND, JO
_     00001-0001 PLT 24040864 SENGER CREEK DEVELOPMENT LLC        ELLZEY, JARRE


==> (7) CONNECTION(S) FOUND
1=ACTIVE      2=ATY. INQ.   3=ACT.ENTRY    4=ISS. SERV.   5=DOC. INQ.
6=CASE INQ.   7=BACKWARD    8=FORWARD      9=PTY. ADDR.   10=REFRESH    11=HELP